Citation Nr: 9921692	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  95-15 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a left knee disability, 
to include as secondary to a service-connected right ankle 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from June to September 
1977.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in March 1998, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, for additional development.  The case is now 
before the Board for final appellate consideration.


FINDING OF FACT

The veteran's claim for service connection for a left knee 
disability, to include as secondary to a service-connected 
right ankle disability, is not plausible.  


CONCLUSION OF LAW

The veteran's claim for service connection for a left knee 
disability, to include as secondary to a service-connected 
right ankle disability, is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains, in substance, that he incurred a left 
knee disability as a result of a fall during active service, 
during which he also injured his right knee and right ankle.  
Alternatively, he asserts that his left ankle disability is 
the result of or aggravated by his service-connected right 
ankle disability.  Accordingly, a favorable determination is 
requested.

A claimant with active service may be granted service 
connection for disease or disability on a direct basis, when 
the evidence reflects that the disease or disability was 
either incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  In addition, a claimant with active service 
may be granted service connection for disease or disability 
on an indirect basis, when the evidence reflects that the 
disease or disability is proximately due to or the result of 
a service-connected disability or injury.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.310 (1998).

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
(formerly the United States Court of Veterans Appeals) held 
that when aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.

The threshold issue is whether the veteran has presented a 
well-grounded claim for service connection for a left knee 
disability, to include as secondary to a service-connected 
right ankle disability.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a)(West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994).

The veteran must satisfy three elements for the claim for 
service connection for a left ankle disability, to include as 
secondary to a service-connected right ankle disability, to 
be well-grounded.  Initially, there must be competent (i.e. 
medical) evidence of a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) and Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Secondly, there must 
be evidence of incurrence or aggravation of a disease or 
injury in service, or due to service-connected disability, as 
shown through lay or medical evidence.  Layno v. Brown 6 Vet. 
App. 465, 469 (1994).  Finally, there must be evidence of a 
nexus between service, or service-connected disability, and 
the current disability, as shown through medical evidence.  
Latham v. Brown, 7 Vet. App. 359, 365 (1995).

The veteran's service medical records are negative for 
treatment or diagnoses of a left knee injury. 

Turning to the veteran's post-service medical records, they 
do show a current diagnosis of a left knee disability.  
However, they do not provide competent evidence, such as a 
medical opinion, showing a nexus or link between the 
veteran's current left knee disability and a service-
connected disability or an injury or clinical manifestations 
during active service.  Ideally, such an opinion would be 
based on a review of the record.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In fact, the post-service medical 
records include evidence that the veteran's left knee 
disability was not caused or aggravated by the veteran's 
service-connected ankle disability or his active service.  
Because of the lack of competent evidence of a nexus, the 
veteran's claim for service connection for a left knee 
disability, to include as secondary to a service-connected 
right ankle disability, is not well-grounded and the appeal 
must be denied.

A November 1986 VA outpatient treatment report reflects that 
the veteran complained of intermittent left knee pain since 
an injury during training in 1977, that had recently 
increased.  After physical examination, the diagnosis was 
probable ligamentous strain versus tear, of the left knee; 
and questionable post-traumatic arthritis, of the left knee.  
The report did not speculate as to any possible injury or 
trauma that might have resulted in the possible arthritis.  

An October 1994 VA examination found that the veteran 
reported having injured his left knee and right ankle during 
a fall while on active duty.  He complained of current 
intermittent left knee pain with weather changes.  After 
objective examination, the veteran was provided a diagnosis 
of residuals of injury to the left knee with arthritic 
changes.

According to the report of a March 1997 VA examination, the 
veteran complained of left knee pain, crepitation and some 
give away.  Physical examination led to a diagnosis of 
patella femoral syndrome of the left knee.  Radiographic 
examination showed a normal left knee.  The conclusion was 
that the veteran did have left knee complaints.  The examiner 
expressed the opinion that the left knee complaints were not 
directly related to the veteran's right ankle injury; this 
was a separate injury.  There was a history by the veteran of 
a left knee injury that was not documented in the service 
medical records.  Consequently, the examiner stated that the 
left knee was a separate problem unless there was 
documentation of an injury to it back in the 1970's.

In response to the Board's remand, in June 1998 the same VA 
examiner who conducted the March 1997 VA examination reviewed 
the veteran's claims file.  The examiner stated that no 
evidence of a left knee injury during the veteran's service 
could be identified.  The examiner reviewed the findings from 
the March 1997 VA examination, including radiographic results 
which were normal and therefore showed no aggravation or 
changes of the left knee.  The examiner then concluded that 
based on a review of the veteran's claims file and the 
reports therein, he could not find any objective evidence to 
suggest worsening or aggravation of the veteran's left knee 
problem.  

VA outpatient treatment reports show that the veteran 
complained of left knee pain from August 1998 to February 
1999.  The veteran was diagnosed variously with left knee 
pain, apparent patellar chondromalacia, and patellofemoral 
pain.  Radiographic examinations in August and September 1998 
were negative.

The Board recognizes the veteran's own contentions that his 
left knee disability is the result of his service-connected 
right ankle disability or an injury during active duty.  
However, while the veteran is competent to describe his 
observations, as a layperson, he is not competent to provide 
an opinion requiring medical knowledge, such as a medical 
diagnosis or etiology  Id.  Accordingly, his testimony does 
not constitute competent medical evidence that his current 
left knee disability is the result of, or related to, his 
service-connected right ankle disability or any injury during 
his military service.

Because of the lack of competent medical evidence linking the 
veteran's current left knee disability to his service-
connected right ankle disability, or to an injury during his 
active duty, his claim is not well-grounded and the appeal is 
thus denied.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection for the claimed 
disability.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). 


ORDER

Evidence of a well-grounded claim for service connection for 
a left knee disability not having been received, the appeal 
is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

